[Cite as State v. Walton, 2018-Ohio-1680.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               LOGAN COUNTY




STATE OF OHIO,
                                                          CASE NO. 8-17-55
       PLAINTIFF-APPELLEE,

       v.

ALEXUS E. WALTON,                                         OPINION

       DEFENDANT-APPELLANT.



                  Appeal from Logan County Common Pleas Court
                           Trial Court No. CR16-12-0337

                                      Judgment Affirmed

                              Date of Decision: April 30, 2018



APPEARANCES:

        Steven R. Fansler for Appellant

        Alice Robinson-Bond for Appellee
Case No. 8-17-55


WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Alexus E. Walton (“Walton”) appeals the

judgment of the Logan County Court of Common Pleas, alleging that the trial court

did not properly balance the seriousness and recidivism factors in sentencing her.

For the reasons set forth below, the judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On November 24, 2016, Walton’s boyfriend, MarQuevous Watkins

(“Watkins”) asked her to give him, Zachariah Huddleston (“Huddleston”), T.F., and

J.L. a ride to Jeffrey Brentlinger’s (“Brentlinger”) house. Walton agreed to drive

these four passengers after she was offered forty dollars in gas money. Walton was

aware that T.F. and J.L. were going to Brentlinger’s house to perform sexual acts

with Brentlinger in exchange for money. Tr. 8. Walton claims that she was unaware

that T.F., J.L., Huddleston, and Watkins intended to rob Brentlinger. However, on

the way to Brentlinger’s house, Walton, at the direction of her four passengers,

drove to Walmart where she participated in the theft of ski masks and duct tape. Tr.

12, 15. Further, Watkins told the police that the four passengers discussed their plan

to rob Brentlinger while they were in the car with Walton.

       {¶3} As Walton approached Brentlinger’s house, she turned off her

headlights. Tr. 15. J.L. and T.F. then got out of the car and went into the house.

Watkins and Huddleston followed, wearing ski masks as they left the vehicle. Tr.

15. Inside the home, Watkins pulled out a gun and shot Brentlinger, who died

                                         -2-
Case No. 8-17-55


shortly after suffering this injury. The four passengers then stole several items and

fled the scene. Walton was waiting for them in the car and drove Watkins,

Huddleston, J.L., and T.F. away. Tr. 15.

       {¶4} Walton was charged with one count of complicity to aggravated

robbery in violation of R.C. 2911.01(A)(1), R.C. 2923.03; one count of complicity

to aggravated burglary in violation of R.C. 2911.11(A)(1), R.C. 2923.03; one count

of complicity to murder in violation of R.C. 2903.02(B), R.C. 2923.03; and one

count of complicity to tampering with evidence in violation of R.C. 2923.03(A)(2),

R.C. 2921.12(A)(1). Doc. 2, 47. On October 2, 2017, Walton pled guilty to one

count of complicity to aggravated robbery. Doc. 135. The remaining charges

against her were dismissed. Doc. 137. Prior to this conviction, Walton’s criminal

record consisted of one disorderly conduct conviction and a speeding ticket. Tr. 20.

At her sentencing hearing on November 9, 2017, the State recommended a prison

sentence of seven years. Tr. 1, 15. The Defense asked that the trial court consider

a prison sentence of three or four years. Tr. 14. On December 1, 2017, Walton was

sentenced to a term of five years in prison. Doc. 142.

                                Assignment of Error

       {¶5} Appellant filed notice of appeal on December 11, 2017. Doc. 155. On

appeal, appellant raises the following assignment of error:

       The court erred in balancing the seriousness and recidivism
       factors as components of its sentence.


                                         -3-
Case No. 8-17-55


In her brief, Walton argues that the seriousness of the crimes of her compatriots was

attributed to her in the sentencing process.                      She asserts that seriousness and

recidivism factors, when applied to her individual conduct, show that her sentence

is unnecessarily harsh.

                                              Legal Standard

         {¶6} Trial courts are to sentence convicted felons in accordance with the

overriding purposes of felony sentencing, which

         are to protect the public from future crime by the offender and
         others and to punish the offender using the minimum sanctions
         that the court determines accomplish those purposes without
         imposing an unnecessary burden on state or local government
         resources.

R.C. 2929.11. To effectuate compliance with these overriding purposes, the Ohio

Revised Code requires the trial court to consider a number of factors listed in R.C.

2929.12. The R.C. 2929.12 factors direct the trial court to evaluate the seriousness

of the offense and the likelihood of recidivism. R.C. 2929.12.

         {¶7} Appellate courts defer to the broad discretion of the trial court in matters

of sentencing.1 State v. Witt, 3d Dist. Auglaize No. 2-17-08, 2017-Ohio-7441, ¶ 12.

If the defendant establishes by clear and convincing evidence that his or her sentence

is “(1) contrary to law and/or (2) unsupported by the record,” an appellate court has



1
  We note that the trial court is given discretion in applying the statutory factors in the process of determining
an appropriate sentence. A misapplication of these factors in sentencing that rises to the level of an abuse of
discretion is clearly and convincingly contrary to law. Thus, we examine the record to determine whether the
trial court clearly and convincingly failed to act in accordance with the laws governing the imposition of
sentences.

                                                      -4-
Case No. 8-17-55


the authority, pursuant to R.C. 2953.08(G)(2), “to increase, reduce, or otherwise

modify a sentence * * *.” State v. McGowan, 147 Ohio St.3d 166, 2016-Ohio-2971,

62 N.E.3d 178, ¶ 1.

       Clear and convincing evidence is that measure or degree of proof
       which is more than a mere ‘preponderance of the evidence,’ but
       not to the extent of such certainty as is required ‘beyond a
       reasonable doubt’ in criminal cases, and which will produce in the
       mind of the trier of facts a firm belief or conviction as to the facts
       sought to be established.

State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 22,

quoting Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three

of the syllabus.

                                  Legal Analysis

       {¶8} In this case, Walton admitted that she was aware that J.L. and T.F. were

going to commit an illegal act in Brentlinger’s house. Tr. 8. Further, the State

presented facts that indicated Walton was aware that she was furthering a scheme

to commit a robbery: Walton participated in the theft of ski masks and duct tape

from Walmart and was in the car as the four passengers were discussing their plan.

Tr. 15. She also drove the four passengers away from Brentlinger’s house after the

crimes had been committed. Tr. 15. After reviewing the record, we find that

competent, credible evidence supports the trial court’s decision to order a five-year

prison sentence for Walton. The appellant has not demonstrated, by clear and




                                         -5-
Case No. 8-17-55


convincing evidence, that her sentence was contrary to law. For these reasons,

Walton’s sole assignment of error is overruled.

                                   Conclusion

       {¶9} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Logan County Court of Common Pleas is

affirmed.

                                                             Judgment Affirmed

SHAW and PRESTON, J.J., concur.

/hls




                                        -6-